Case 1:19-cv-06002-AJN Document 25 Filed 10/16/19 Page | 1 of 2

aeons ts preaens

ro a CO SEETIINTT IAEEES
1
‘ :

aaa
i
}

October 15, 2019

Via ECF

Sr ag me meneame ren tm

OCT 1 6 2019

i

Repent ORR: RTE

Honorable Alison J. Nathan / v \s (7

United States District Court D:

Southern District of New York
Thurgood Marshall Courthouse /
40 Foley Square, Room 2204 BON’ LISON J. NATHAN
New York, NY 10007 UNITED STATES DISTRICT JUDGE

 

 

RE: JInre: Merrill, BofA, and Morgan Stanley Spoofing Litig., No. 19-cv-6002 (AJN)
Dear Judge Nathan:

Pursuant to Rule 1.C of Your Honor’s Individual Practices in Civil Cases, Plaintiffs and
Defendants jointly submit this letter to request continuances of the pre-trial conference scheduled
for October 25, 2019 and the deadline for filing the corresponding Proposed Civil Case
Management Plan and Scheduling Order due seven days before the conference, on October 18,
2019 (Dkt. No. 19).

In light of the Court’s entry on September 13, 2019 ofa Stipulation and Case Management Order
(Dkt. No. 23) setting a deadline of November 13, 2019 for the filing of a consolidated amended
complaint and setting a schedule for filing and briefing any motion(s) to dismiss, the parties
respectfully request that the pre- trial conference and the deadline. for filing the Proposed Civil J ©
>lan_and Scheduling Order be continued until after any motions to dismiss OROERED

   
    
   

have been resolved,
IEICE ET SESE 83

Respectfully submitted,

 

 

/s/ Vincent Briganti (on consent)! /s/ Thomas L. Laughlin, TV (on consent)
Vincent Briganti Thomas L. Laughlin, [V

Christian P. Levis Deborah Clark-Weintraub

Johnathan Seredynski SCOTT+SCOTT ATTORNEYS AT
Peter Demato, Jr. LAW L.L.P.

Amir Alimehri The Helmsley Building

LOWEY DANNENBERG, P.C. 230 Park Ave., 17th Floor

44 South Broadway, Suite 1100 New York, NY 10169

 

' Electronic signatures are provided with consent in accordance with Rule 8.5(b) of the Court’s ECF Rules and
Instructions.

 

 
Case 1:19-cv-06002-AJN

Hon. Alison J. Nathan
October 15, 2019

White Plains, NY10601

Tel.: (914) 997-0500

Fax: (914) 997-0035

Email: vbriganti@lowey.com
clevis@lowey.com
jseredynski@lowey.com
pdemato@lowey.com
aalimehri@lowey.com

Attorneys for Plaintiffs Gamma Traders —I
LLC and Vega Traders, LLC
and Interim Co-Lead Counsel for Plaintiffs

/s/ Adam S. Hakki

Adam S. Hakki

Richard F. Schwed

SHEARMAN & STERLING LLP

599 Lexington Avenue

New York, NY 10022

Telephone: (212) 848-4000

Facsimile: (646) 848-4000

Email: ahakki@shearman.com
rschwed@shearman.com

Attorneys for Defendants Merrill Lynch
Commodities, Inc. and Bank of America
Corporation

/s/ Evan I. Cohen (on consent)
Evan I. Cohen

FINN DIXON & HERLING LLP
Six Landmark Square

Stamford, CT 06901-2704
Telephone: (203) 325-5000
Facsimile: (203) 325-5001

Email: ecohen@fdh.com

Attorneys for Defendant Edward Bases

CC: All counsel of record (via ECF)

Page 2 of 2

Document 25 Filed 10/16/19 Page 2 of 2

Telephone: (212) 223-6444

Facsimile: (212) 223-6334

Email: tlaughlin@scott-scott.com
dweintraub@scott-scott.com

Attorneys for Plaintiffs Robert Charles Class
A, L.P. and Robert L. Teel
and Interim Co-Lead Counsel for Plaintiffs

/s/ Scott D. Musoff (on consent)

Scott D. Musoff

David Meister

SKADDEN, ARPS, SLATE, MEAGHER

& FLOM LLP

4 Times Square

New York NY 10036

Telephone: (212) 735-3000

Facsimile: (917) 735-2000

Email: scott.musoff@skadden.com
david.meister@skadden.com

Attorneys for Defendant Morgan Stanley &
Co. LLC

/s/ David McGill (on consent)

David McGill

KOBRE & KIM LLP

800 Third Avenue

New York, New York 10022
Telephone: (212) 488-1214
Facsimile: (212) 488-1220

Email: david.mcgill@kobrekim.com

Attorneys for Defendant John Pacilio
